DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-7 are cancelled. Claims 8-14 are pending.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted are considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20150069199 A1
Wiersma et al. hereinafter Wiersma
US 20090000370 A1
Lionetti et al. hereinafter Lionetti



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wiersma in view of Nishida.
With respect to claim 8, Wiersma discloses a fastening system for an electronic device comprising an annular magnet and an electronic circuit (Fig. 1: 140 and 142) for reading a magnetic field able to be generated by the magnet, for fastening in a measurement housing (Title: CLIP-IN SUPPORT RING), comprising: 
an electronic-device holder (housing 160) configured to accommodate an electronic measurement device (micro-strain gauge 140); and 
a prestressing ring (support ring 200) configured to cooperate with the electronic-device holder for assembly (¶[0015] discloses housing 160 enable clip-in support ring 200 to be affixed to the housing 160) and comprising a plurality of prestressing beams (hooks 220a-b) designed to bear on the electronic device when the prestressing ring is assembled together with the electronic-device holder and the electronic device is inserted into the electronic-device holder (¶[0020] discloses hooks 220a-b may extend upward from clip-in support ring 200 at the first end 250a. Hooks 220a-b may provide a force to EMA 140 that in combination with a force provided by arm 240 may hold EMA 140 in place in the clip-in support ring 200), 
wherein the prestressing ring has an annular body(hooks 220a-b) and the prestressing ring is assembled together with the electronic-device holder (¶[0027-0028], FIG. 3 illustrates placement of EMA 140 in clip-in support ring 200 and FIG. 4 illustrates an operation of clip-in support ring 200. Referring to FIG. 3, a first end of EMA 140 may, for example, include an opening to accommodate arm 240. A second end of EMA 140 may, for example, be notched to accommodate hooks 220a-b. In operation, arm 240 and hooks 220a-b may provide one or more forces that may be used to secure EMA 140 to clip-in support ring 200).  

Nishida invention, related to a battery holder, Fig. 9 illustrates the terminal component has an annular body (20) bearing a plurality of support hooks (23 and 26)  distributed circumferentially around a perimeter of the terminal component, the peripheral beams (23 and 26) being configured to bear against battery (15).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wiersma with the teachings of Nishida so that Wiersma’s plurality of support hooks to be configured to bear against micro-strain gauge as disclosed in Nishida’s invention for the predicable benefit of restricting movement of the micro-strain gauge from the final mounting position.            
With respect to claim 9, Wiersma and Nishida disclose the fastening system according to claim 8 above. Wiersma further discloses the prestressing ring (support ring 200) has a diametrical beam (arm 240), included in the plurality of prestressing beams (hooks 220a-b), configured to bear against the electronic circuit when the electronic device (EMA 140) is accommodated in the electronic-device holder (housing 160) and the prestressing ring is assembled together with the electronic-device holder (as illustrated in at least Fig. 5, the support ring 200 is assembled together with the housing 160).  
With respect to claim 10, Wiersma and Nishida disclose the fastening system according to claim 8 above. Wiersma further discloses the electronic-device holder has at least one As illustrated in Fig. 1, housing 160 has at least one peripheral arch provided with an arch opening).  
With respect to claim 11, Wiersma and Nishida disclose the fastening system according to claim 10 above. Wiersma further discloses the prestressing ring (clip-in support ring 200) has at least one securing finger (top portion of hooks 220a-b) configured to cooperate with the arch opening in order to secure the prestressing ring to the electronic-device holder with the plurality of prestressing beams (As illustrated in Figs. 1 and 5 top portion of hooks 220a-b configured to cooperate with the arch opening in order to secure the clip-in support ring 200 to the housing 160 with the plurality of hooks 220a-b bearing against the EMA140).
With respect to claim 12, Wiersma and Nishida disclose the fastening system according to claim 8 above. Wiersma further discloses the plurality of prestressing beams are elastically deformable (¶[0030] discloses Hooks 220a-b may provide a reaction force on a second end of the EMA 140 opposite the first end of the EMA 140. The reaction force may be in reaction to the spring force provided by the arm 240. A combination of the spring and reaction forces may secure the EMA 140 in the clip-in support ring 200).  
With respect to claim 13, Wiersma and Nishida disclose the fastening system according to claim 8 above. Wiersma further disclose a housing of at least one fastening system (housing 160), the at least one cavity for accommodating a sensor when the sensor is assembled under prestressing in the at least one fastening system (at least Fig. 1 illustrates at least one cavity for accommodating EMA 140 when the EMA is assembled under prestressing in the at least one fastening system); and a housing cover closing the cavity (110).  


Lionetti invention directed to sensing the depth of a tire tread discloses for measurement of tire characteristics (Abstract: tread depth measurement system) comprising: (i) at least one magnetic sensor (sensors 64) provided with a circumferential magnet (¶[0045] discloses alternating current generates a dynamic magnetic field 108) and with an electronic circuit(98) for reading a magnetic field able to be generated by the circumferential magnet (¶[0045] discloses opposing magnetic field 112 that is sensed by the one or more sensors 69 to determine the distance separating the belts 36 of the tire 8 from the conductor 104).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wiersma with the teachings of Lionetti so that Wiersma’s clip-in support ring will be used in Lionetti’s invention to secure the electronic magnets for the predicable benefit of developing a system for measuring tire tread depth.     
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       The references separately or in combination do not appear to teach or suggest the prestressing ring has a diametrical beam, included in the plurality of prestressing beams, configured to bear against the electronic circuit when the electronic device is accommodated in the electronic-device holder and the prestressing ring is assembled together with the electronic-
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/GEDEON M KIDANU/Examiner, Art Unit 2861                

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861